1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    SALEEM EL-AMIN                            Case No.: 19cv2173-LAB (BLM)
12                                 Plaintiff,
                                                ORDER DISMISSING
13    v.                                        COMPLAINT AND CHARGING
                                                PLAINTIFF WITH A STRIKE
14    NANCY PELOSI
15                              Defendant.
16
17
18         Plaintiff Saleem El-Amin filed a petition for writ of mandamus against
19   Speaker of the U.S. House of Representatives Nancy Pelosi. He also filed a motion
20   to proceed in forma pauperis (“IFP”). He asks that the Court order her to regulate
21   federal courts so that his 2014 armed robbery conviction in the Superior Court of
22   the District of Columbia on November 14, 2014 will ultimately be set aside. His IFP
23   motion shows he is confined at the Federal Penitentiary at Leavenworth, Kansas.
24         A review of caselaw shows that El-Amin also unsuccessfully brought a
25   habeas petition attacking his conviction. See El-Amin v. English, ___ Fed. Appx.
26   ___, 2019 WL 4879402 (10th Cir. Oct. 3, 2019) (denying certificate of appealability
27   and dismissing appeal). It is clear El-Amin is the same person as the
28   petitioner/appellant in the Tenth Circuit case, because the details and dates of their

                                                1
                                                                               [Case Number]
1    convictions are the same, and his inmate number is the same. His IFP motion also
2    admits the Tenth Circuit charged him with a strike.
3          Because El-Amin is a prisoner seeking redress from a government officer,
4    the Court is required to screen his complaint, and to dismiss it to the extent it is
5    frivolous or malicious, or fails to state a claim. 28 U.S.C. § 1915A. The Court would
6    must also screen the complaints of plaintiffs proceeding IFP. 28 U.S.C.
7    § 1915(e)(2)(B).
8          The Court lacks any power to compel Congress to legislate. See generally
9    Baker v. Carr, 369 U.S. 186 (1962) (discussing political question doctrine).
10   Furthermore, to the extent El-Amin had any Constitutional claims as he now
11   argues, he would not need the benefit of any new laws or regulations, because
12   existing Constitutional and federal law provide for such claims. The amendment
13   of such laws, if needed, is within the prerogative of Congress. Hodel v. Va. Surface.
14   Min. & Reclamation Ass’n, Inc., 452 U.S. 264, 283 (1981) (“[T]he effectiveness of
15   existing laws in dealing with a problem identified by Congress is ordinarily a matter
16   committed to legislative judgment.”) El-Amin’s complaint appears to be a response
17   to procedural rulings in the habeas case, which he contends deprived him of the
18   right to bring his claims. In fact, as he knows, he did bring claims, and they were
19   considered and rejected. In other words, the legislation El-Amin is asking the Court
20   to order is not necessary because he was not deprived of any right to bring claims.
21         Even if he believes other courts’ decisions are wrong, he cannot continue to
22   relitigate the validity of his conviction by framing it differently and filing it in different
23   courts. The rapidity with which El-Amin is filing related cases, and the fact that he
24   chose to file it in this District, which has no connection at all to his claims, bespeak
25   a mischievous intent.
26         El-Amin’s frivolous claims are DISMISSED WITH PREJUDICE and his
27   motion to proceed IFP is DENIED AS MOOT.
28   ///

                                                   2
                                                                                      [Case Number]
1         In his IFP motion, El-Amin admits that in a separate case, El-Amin v. Office
2    for Access to Administration of Justice, 2019 WL 4194057, slip op. at *2 (D. Kan.,
3    Sept. 4, 2019), he was charged with a strike under 28 U.S.C. 1915(g). Similarly in
4    this case, El-Amin’s complaint lacks even an arguable basis for mandamus relief.
5    The Court concludes that this matter also counts as a strike.
6
7         IT IS SO ORDERED.
8    Dated: November 19, 2019
9
10                                          Honorable Larry Alan Burns
                                            Chief United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
                                                                            [Case Number]
